DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on December 15, 2020 and February 28, 2022 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 


 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.


	As to claims 1 and 10, it is unclear how “the plurality of scan lines and the plurality of data lines define a plurality of pixel units by crossing each other, each of the plurality of pixel units comprises a first sub-pixel, a second sub-pixel, and a third sub-pixel” (emphasis added) because in corresponding FIGS. 2, 4, 6 data line Data-R is the only data line to cross each of the scan lines Gate2, Gate4, Gate6, Gate8, and Gate10 (scan lines Gate1, Gate3, Gate5, Gate7, and Gate9 notwithstanding).  In FIG. 2, data line Data-G also crosses Gate1 to partially define a third (green) sub-pixel.  Similarly in FIG. 8, scan line Gate-R is the only scan line to cross each of the data lines Data2, Data4, Data6, Data8, and Data10.  Only the first (red) sub-pixel and a single third (green) sub-pixel are defined by the crossing of some of the plurality of data lines and the plurality of scan lines.


No Prior Art Applied
 	No prior art has been applied to claims 1-19.

 	Jin (U.S. Patent Publication No. 2018/0226021 A1), as cited in the IDS and hereafter “Jin”, is the closest prior art.  Jin teaches in FIG. 5 a pixel structure comprises a plurality of scan lines Gt and a plurality of data lines D, a first sub-pixel R, a second sub-pixel G, a third sub-pixel B connected in pairs and arranged in a honeycomb pattern, the first, second, and third sub-pixels all having a regular hexagonal shape.  Jin further teaches in FIG. 5 each column of sub-pixels displays a same color.  Although Jin teaches the plurality of data lines and the plurality of pixel lines cross each other, they do not cross each other in such a way as to define a the plurality of pixel units.  Instead, scan lines Gt, independent of their crossing with data lines D, provide definition to the first, second, and third sub-pixels.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829